Fourth Court of Appeals
                                      San Antonio, Texas
                                             October 8, 2015

                                          No. 04-15-00629-CR

                                 EX PARTE Kenneth R. McGRAW

                                 Original Habeas Corpus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On October 5, 2015, relator filed a pro se petition for writ of habeas corpus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on October 8, 2015.



                                                          _________________________________
                                                          Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2015CR6319, styled The State of Texas v. Kenneth R. McGraw, pending
in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.